Citation Nr: 1700869	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-35 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Harold H. Hoffman, attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to February 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In a decision of August 2014, the Board denied entitlement to service connection for sleep apnea. That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a July 2015 Order, remanded the Veteran's case to the Board for action consistent with a Joint Motion for Partial Remand (JMR) dated that same month. The Board notes that the JMR specifically found that the Veteran was not appealing a claim of service connection on a direct basis and therefore, the Board will not address that theory of compensation in the instant decision.

This matter was returned to the Board in December 2015, at which time it was remanded for additional development.  Development has been accomplished and the matter returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 



FINDING OF FACT

The Veteran's obstructive sleep apnea was not caused by, secondary to, or permanently made worse (aggravated) beyond its natural progression by the Veteran's service-connected PTSD.  


CONCLUSION OF LAW

The criteria for establishing service connection for a sleep disorder, as secondary to service-connected PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

A December 2013 VCAA letter from the AOJ informed the Veteran of all elements required to substantiate her claim for service connection for sleep apnea, including on a secondary basis to another service-connected disability, in accordance with 38 C.F.R. § 3.159 (b). 

The RO obtained the Veteran's service treatment records (STRs), and her post-service VA and private treatment records. Additionally, the Veteran has been afforded VA examinations with respect to her claim, and an opinion was obtained from a medical specialist in VA's Veterans Health Administration (VHA). See 38 C.F.R. § 20.901 (a). VA's duty to provide an adequate VA examination has been met. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (rev'd on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)). 

The Board is further satisfied that the RO/AMC has substantially complied with all the actions outlined in the July 2015 JMR and the December 2015 Board remand. Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating this claim. 38 U.S.C.A. § 5103A (a)(2) (West 2014).

Law and analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Id; see also 38 C.F.R. § 3.310 (b).

The Veteran's post-service treatment records show that she has obstructive sleep apnea (OSA) as demonstrated by October 2008 and March 2010 private sleep studies. 

Both the Veteran's daughter and husband submitted lay statements dated in October 2010, in which they described the Veteran's sleep apnea and its effects on the Veteran's life, specifically noting that even while using the C-PAP, the Veteran often stops breathing while she sleeps.  

In a February 2011 VA psychiatric progress note, the examining physician indicated that the Veteran's "sleep apnea could be very well related to her posttraumatic stress disorder. She still has a lot of startle responses, avoidance behaviors, anxiety and nightmares that go along with posttraumatic stress disorder symptoms, and finds relief with her C-pap which has lessened the intensity of her sleep apnea."

The Veteran was afforded a VA examination for her sleep apnea in May 2011.  The examiner concluded that the Veteran's sleep apnea was less likely as not caused by or a result of PTSD. In support of her conclusions, the examiner cited to medical literature.  Specifically, the examiner noted that OSA was related to obesity, neck circumference, weight and hip ratios, and smoking.  There were also associations with mild pulmonary hypertension, coronary artery disease, strokes, cardiac arrhythmia, and ischemic strokes were also noted. The examiner stated that there was no correlation between PTSD and OSA. 

In a June 2012 addendum to the May 2011 VA examination report, the examiner noted that she had reviewed medical literature provided by the Veteran, but that none of the research showed that PTSD was clinically proven to cause or aggravate OSA. While the medical literature suggested a possible correlation between OSA and PTSD, the evidence was not conclusive. 

The Veteran's ex-husband submitted a lay statement dated in January 2013, in which he stated that he was married to the Veteran from December 1977 to June 1986.  He stated that during the first few months of their marriage, the Veteran experienced sleep walking and he would often find her cooking, reading, eating, drawing, and painting while sleep-walking in the middle of the night.  

In a February 2014 report, a VHA specialist noted agreement with the VA examiner's opinions. The VHA specialist stated that while medical literature provided by the Veteran suggested a very high prevalence of OSA in veterans with PTSD, the literature suggested that these could be comorbidities. The VHA specialist noted that association of OSA with psychiatric disorders did not equal causation, and that there no causal mechanism was suggested. Thus, the VHA specialist concluded that the Veteran's OSA was less likely due to, or the result of, PTSD. 

With respect to aggravation, the VHA specialist noted that PTSD had been shown to decrease the adherence of continuous positive airway pressure (C-PAP) device use as treatment in patients with OSA. The VHA specialist opined that while this may potentially lead to undertreated or untreated OSA, he was not aware of medical literature that suggested that no treatment or partial treatment of OSA with CPAP would lead to aggravation. Moreover, in the Veteran's case, she had tolerated CPAP treatment well and was benefiting from the treatment. There was no documentation that the Veteran's PTSD had interfered with her CPAP use. Thus, the specialist concluded that the Veteran's OSA was less likely than not aggravated by PTSD. 

Also, the VHA specialist concluded that the Veteran's OSA was less likely to have had its onset in service or to otherwise be the result of an in-service disease or injury. The specialist highlighted OSA risk factors and noted that on review of the Veteran's STRs, he found no signs or symptoms suggestive of the presence of possible OSA. The specialist further noted that sleep walking was a separate disorder from OSA and that it did not cause or lead to OSA. The specialist finally noted that depression was a separate entity and that it did not cause or lead to OSA.

An August 2015 treatment record indicated that the Veteran has sleep trouble from her PTSD and anxiety.  

A VA opinion was obtained in March 2016.  The examiner reviewed the available evidence of record.  The examiner opined that the Veteran's OSA is less likely than not proximately due to or the result of the Veteran's PTSD.  In support of this opinion, she provided the following rationale:

Up to date is reviewed. Definite risk factors for obstructive sleep apnea include obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities. Other factors associated with OSA include being male and advancing age. There is no medical evidence that I am familiar with that supports OSA being the result of PTSD.

In an April 2016 addendum, the examiner also opined that the Veteran's OSA was not aggravated beyond its natural progression by the Veteran's PTSD.  In support of that opinion, the examiner provided the following rationale:

There is no medical evidence to support veteran's non-SC OSA has been aggravated beyond its natural progression by her PTSD. Review of Veteran's primary care records in CPRS does not support worsening of her OSA. Veteran does not routinely bring her data card in for evaluation which would help to verify worsening of her OSA. There is no medical evidence in Up to date that supports OSA being aggravated by PTSD.

The Veteran has a diagnosis of obstructive sleep apnea and is presently service-connected for PTSD; therefore, the only question here is one of causation or aggravation.  In light of the evidence of record discussed above, the preponderance of the probative medical evidence is against finding a nexus between the Veteran's service-connected PTSD and her post-service diagnosis of sleep apnea.  

The evidence of record contains opinions both in favor and against the Veteran's claim.  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). Greater weight may be given to one physician's opinion than another depending on factors such as the degree of expertise, reasoning employed by the physician and whether (and the extent to which) he or she reviews prior clinical records and other evidence. See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The Board finds that February 2011 VA psychiatric opinion provides an insufficient basis upon which to grant service connection as the opinion is speculative as it states only that "sleep apnea could be very well related to her posttraumatic stress disorder." See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83-85 (2006) (finding medical opinions stating that "it is possible" and "it is within the realm of medical possibility" to be too speculative to establish a medical nexus).  The opinion does not provide a rationale on causation or aggravation, but rather only suggests a possible relationship.  

Conversely, the May 2011, June 2012, February 2014, and March 2016 VA and VHA opinions cite to the treatment records and medical literature and provide unequivocal opinions that there is no conclusive evidence that PTSD causes or aggravates sleep apnea.  
	
Regarding the Veteran's lay evidence, the Board finds that the Veteran and her witnesses are competent to report her symptoms of sleep apnea because this requires only personal knowledge as it comes to them through the senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the VA examiners' opinions are more persuasive and probative as to etiology and causation as they are based on an analysis of the evidence of record and a review of the relevant medical literature. 

Finally, the Veteran's representative provided a copy of a prior Board decision which granted service connection for sleep apnea on a secondary basis to service-connected PTSD. The Board not only notes the non-precedential nature of its own decisions, but also notes that the earlier decision submitted by the representative is factually distinct from the instant case, where the Veteran in that case was found to have a prior upper airway syndrome related to psychological disability, and that the upper airway syndrome was determined to at least as likely as not be a precursor to that veteran's sleep apnea. See 38 C.F.R. § 20.1303 (2016).

Under the circumstances, the Board concludes that the more probative evidence supports a finding that the Veteran's obstructive sleep apnea is not caused by,  secondary to, or aggravated beyond the natural progression by her PTSD.  The Board thus finds that the claim must be denied.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant claim. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for obstructive sleep apnea, as secondary to the Veteran's service-connected PTSD, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


